Citation Nr: 0810160	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a laceration to the left thigh.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension with a heart disability.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for PTSD.

6.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

7.  Entitlement to an increased (compensable) rating for 
epidermophytosis interdigitalis pedis.

8.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Where there is a prior Board decision denying a claim, the 
Board must initially determine whether new and material 
evidence has been submitted, regardless of actions by the 
agency of original jurisdiction.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).
Thus, the Board must make an independent determination as to 
whether new and material evidence has been presented to 
reopen the claims of entitlement to service connection for a 
back disability, residuals of a laceration of the left thigh, 
and hypertension before reaching the merits of the service 
connection claims.

In September 2007, subsequent to issuance of the statement of 
the case (SOC), the veteran submitted evidence pertinent to 
the claims on appeal.  This evidence was accompanied by a 
waiver of RO and VAMC consideration.  Thus, the Board will 
consider the claims on the merits.  See 38 C.F.R. § 20.1304 
(2007).

The issues of entitlement to TDIU, increased ratings for 
hemorrhoids and epidermophytosis interdigitalis pedis, and 
service connection for a psychiatric disability to include 
PTSD, and headaches are remanded to the RO via VA's Appeals 
Management Center and are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Service connection for a low back condition was denied in 
an unappealed June 1976 rating decision.  The veteran has 
made several attempts to reopen his claim for service 
connection for a low back disorder and was most recently 
denied in an April 1998 Board decision.

2.  The evidence received since the April 1998 Board decision 
includes evidence that is cumulative or redundant of the 
evidence previously of record or does not raise a reasonable 
possibility of substantiating the claim.

3.  Service connection for residuals of a laceration to the 
left thigh was denied in an unappealed June 1976 rating 
decision.  The veteran has made several attempts to reopen 
his claim for service connection for this condition and was 
most recently denied in an April 1998 Board decision.

4.  The evidence received since the April 1998 Board decision 
includes evidence that is cumulative or redundant of the 
evidence previously of record or does not raise a reasonable 
possibility of substantiating the claim.

5.  Service connection for cardiovascular disease, to include 
essential hypertension, was denied in an October 1995 Board 
decision.  

6.  The evidence received since the October 1995 Board 
decision includes evidence that is cumulative or redundant of 
the evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim.

7.  A current headache disorder is not related to active 
duty.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has not been received to reopen 
a claim seeking service connection for residuals of a 
laceration to the left thigh.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

3.  New and material evidence has not been received to reopen 
a claim seeking service connection for hypertension with a 
heart disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Service connection for headaches is not warranted. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In letters issued in October 2003 and January 2004, prior to 
the initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims to 
reopen and claim for entitlement to service connection for 
PTSD.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1, 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  The October 2003 letter informed the 
veteran of the appropriate definitions of new and material 
evidence.  In addition, the May 2004 rating decision on 
appeal informed the veteran that his claims for service 
connection for residuals of a left thigh laceration, low back 
disorder, and hypertension were previously denied because the 
medical evidence of record did not show that these conditions 
were incurred during active duty service.  Therefore, the 
veteran was provided the notice required by the Kent 
decision.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his status as a veteran and was 
notified of the second and third elements of the Dingess 
notice by the October 2003 and January 2004 letters.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claims, 
as the claims are being denied no disability ratings or 
effective dates will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim for entitlement to 
service connection for headaches.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran has not reported a continuity of headache 
symptomatology since service.  The record contains no 
clinical findings of headaches prior to 1991, approximately 
16 years after service.  There is no competent opinion 
linking a current headache disorder to service.  Because 
there is no competent evidence that a current disorder may be 
related to service, an examination is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



III.  Service Connection Claims General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Claims to Reopen

Generally, a claim which has been denied in an unappealed 
rating or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).



B.  Degenerative Disc Disease Lumbar Spine

The veteran was initially denied entitlement to service 
connection for a low back disability in a June 1976 rating 
decision based on the RO's determination that neither the 
veteran's service treatment records nor a March 1976 VA 
examination report contained medical evidence of a current 
low back disability. 

On VA examination in December 1997, the veteran was found to 
have mechanical low back pain and spondylolysis (meaning a 
fracture of the pars at L5), which had been stable for 25 
years, but which could cause spondylolisthesis.

The veteran made several attempts to reopen his claim, and 
was most recently denied in an April 1998 Board decision.  
The Board noted that while the record contained evidence that 
the veteran had a current low back disability, there was no 
evidence showing that this condition was incurred during 
active duty service.  The evidence was not considered 
material as it did not raise a reasonable possibility of a 
change in the prior adverse outcome.

The veteran's current claim to reopen was received in 
September 2002.  The medical evidence added to the record 
since the April 1998 denial includes private medical records 
and outpatient treatment records from the VAMC.  The veteran 
was provided a lumbar spine MRI in September 2002 that found 
degenerative disc disease and mild annular bulging.  In 
addition, a diagnosis of lumbar radiculitis was made in July 
2003.  

This evidence is cumulative in that it shows ongoing 
treatment for the previously identified low back condition.  
While this evidence pertains to a necessary element for 
service connection, namely a current disability, that element 
was previously established.  The evidence does not relate to 
a previously unestablished element needed to substantiate the 
claim, i.e., evidence that the disability was etiologically 
related to the veteran's active duty service.  Thus, the 
evidence is not material as it is not sufficient to establish 
a reasonable possibility of substantiating the claim.

While the veteran's statements have been added to the record, 
they are duplicative of previous arguments and are also 
insufficient to establish a reasonable possibility of 
substantiating the claim.  While the veteran is competent to 
describe his symptoms and state when they began, as a lay 
person he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  Therefore, his 
statements regarding the etiology of his low back are neither 
new, nor material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, reopening of the claim is not in order.

C.  Laceration of the Left Thigh

The veteran was initially denied entitlement to service 
connection for residuals of a left thigh laceration in a June 
1976 rating decision based on the RO's determination that the 
veteran's left thigh laceration occurred prior to his 
entrance into active duty service.  

Service treatment records show that on examination for 
entrance into service, he was noted to have a healed scar of 
the left thigh.  The Medical Evaluation Board found him to be 
unfit for service due to an old laceration injury of the left 
thigh with scarring involving the skin, muscle and nerves.  

The March 1976 VA examination report indicates that the 
veteran complained of acne in the scar during service.  On 
examination the scar was described as asymptomatic and no 
disability was found.   The examiner concluded that there 
were no residuals of the laceration aside from a well-healed 
scar.  

The veteran made several attempts to reopen his claim, and 
was most recently denied in an April 1998 Board decision.  At 
that time, the Board noted that the medical evidence of 
record, including records of outpatient treatment at the 
VAMC, did not include evidence of structural, vascular, or 
muscular damage to the left thigh.  These additional medical 
records were not considered material as they were cumulative 
of evidence previously of record and did not establish that 
the veteran's residuals of a left thigh laceration were 
permanently aggravated during active duty service.

The veteran's current claim to reopen was received in 
September 2002.  The medical evidence added to the record 
since the April 1998 Board decision includes additional 
clinical records from the VAMC and private treatment records.  
While the veteran complained of left leg pain to his private 
doctor in September 2001 and February 2003, no diagnosis with 
respect to the leg or thigh was rendered.  VAMC treatment 
records show no treatment for residuals from the veteran's 
left thigh laceration.  This evidence is clearly not new and 
material as it does not establish that the veteran's pre-
existing condition was permanently aggravated as a result of 
his active duty service.  

Similarly, the veteran's statements are duplicative of 
previous arguments and are also insufficient to establish a 
reasonable possibility of substantiating the claim.  As noted 
above, the veteran is competent to describe his symptoms and 
state when they began, but as a lay person he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  Therefore, his statements 
regarding the aggravation during service of his residuals of 
a left thigh laceration are neither new, nor material.  See 
Espiritu, 2 Vet. App. 492, 494 (1992); Moray, 5 Vet. App. 
211, 214 (1993).  Accordingly, reopening of the claim is not 
in order.

D.  Hypertension with Heart Disability

The veteran was denied entitlement to service connection for 
cardiovascular disease, to include essential hypertension, in 
an October 1995 Board decision.  The Board determined that 
the evidence of record, including service treatment records, 
outpatient VA treatment records, a March 1976 VA examination, 
and the transcript of a December 1991 hearing, did not 
establish that the veteran had cardiovascular disease or 
hypertension during service or within a year after his 
separation from active duty and there was no other evidence 
of a nexus between the current disability and service.

The veteran's current claim to reopen was received in 
September 2002.  The medical evidence added to the record 
since the October 1995 Board decision includes additional 
clinical records from the VAMC and private treatment records.  
While the veteran has continued to receive treatment for 
hypertension, there remains no competent evidence of a nexus 
between his current disability and his active duty service, 
or evidence that hypertension manifested in service or within 
a year of discharge.  Therefore, the evidence is clearly not 
new and material as it does not establish that the veteran's 
disability is etiologically related to active duty service.  

As noted above, the veteran is competent to describe his 
symptoms and state when they began, but as a lay person he is 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  Therefore, his statements 
regarding the cause of his disability are neither new, nor 
material.  See Espiritu, 2 Vet. App. 492, 494 (1992); Moray, 
5 Vet. App. 211, 214 (1993).  Accordingly, reopening of the 
claim is not in order.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a back 
disability.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a laceration to the left thigh.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for hypertension 
with a heart disability.  



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran was seen with complaints of headaches during 
service.  He reported persistent headaches on his first post-
service examination in March 1976.  He has been seen with 
occasional complaints of headaches since 1991, and complains 
of current headaches.  This history suggests that the current 
headaches may be related to service.  An examination is 
needed to obtain a medical opinion as to whether the veteran 
has current headaches related to service.  

The veteran has alleged that he has PTSD as the result of 
incidents during boot camp including physical abuse, such as 
kicking and hitting, by the drill instructors, participating 
in live fire exercises, and observing injuries incurred by 
other recruits.  In addition, he stated in his January 2004 
stressor statement that after boot camp, he was harassed 
because of his race.  
 
The veteran has a valid diagnosis of PTSD as it shows he was 
diagnosed with PTSD while receiving treatment at the VAMC in 
March 2003.  In June 2004 the veteran's VA psychiatrist noted 
that the veteran had also provided him with this list of 
stressors and that his history and symptoms were consistent 
with PTSD.

A claim for service connection for PTSD based on personal 
assault in service will not be denied without first advising 
the claimant that evidence from sources other than service 
records or evidence of changes in behavior may constitute 
credible supporting evidence of the claimed stressors and 
allowing him the opportunity to submit evidence or advise VA 
of the sources of such evidence.  38 C.F.R. § 3.304(f)(3) 
(2007).  It does not appear that the veteran has been 
provided such notice.

VA may submit any evidence it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether the personal assault occurred.  Id.  Such an opinion 
is needed in this case.

In an increased-compensation claim, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Vazquez-Flores v. Peake, No. 
05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008); cf. 
Overton v. Nicholson, 20 Vet. App. 427, 441 (2006) (in an 
increased rating claim the veteran had notice of the evidence 
needed to substantiate the claim where he was told that to 
substantiate the claim he needed evidence showing that the 
disability had increased in severity).

In addition, the issue of entitlement to a TDIU is 
inextricably intertwined with the veteran's claim for service 
connection in that the originating agency must rate the 
veteran's service-connected headaches before the Board 
decides the TDIU issue.  

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
required by Vazquez-Flores, to include 
notice concerning the disability 
evaluation and effective-date elements of 
his claims, notice that he should submit 
all pertinent evidence in his possession, 
and evidence of the impact of his 
disabilities on employment and daily 
life. 

2.  The veteran should be advised that 
evidence from sources other than service 
records or evidence of changes in 
behavior may constitute credible 
supporting evidence of the claimed 
stressors, and allowing him the 
opportunity to submit, or advise VA of 
the sources of such evidence 

3.  Afford the veteran a VA examination 
to determine whether he has a current 
headache disorder related to service.  
The examiner should review the claims 
folder, and note such review in the 
examination report or in an addendum.

The examiner should then provide opinions 
as to whether the veteran has a current 
headache disorder.  If a headache 
disorder is identified, the examiner 
should provide an opinion as to whether 
it is, at least as likely as not (50 
percent probability or more) related to 
headaches noted in service or is 
otherwise related to a disease or injury 
in service.  The examiner should provide 
a rationale for the opinion.

4.  Afford the veteran a VA psychiatric 
examination to ascertain whether he has 
PTSD related to in-service stressors.  
The examiner should review the claims 
folder, and note such review in the 
examination report or in an addendum.

The examiner should provide opinions as 
to whether the veteran meets the criteria 
for a diagnosis of PTSD, and if so, 
specify the stressors supporting the 
diagnosis.

If the supporting stressor consists of an 
in-service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes 
indicating that the stressor occurred.  

5.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome is warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


